COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Christopher A. Skidmore, Anne Goettee Skidmore, Catherine Goette
                          Echols and Skidmore Homes, Inc. v. Gremillion & Co. Fine Art, Inc.

Appellate case number:    01-18-00829-CV

Trial court case number: 2018-22505

Trial court:              157th District Court of Harris County

       Appellants’ Motion for Rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                       Acting for the Court

Panel consists of Justices Keyes, Higley, and Landau.


Date: __July 12, 2019_____